In a matrimonial action, plaintiff’s former attorneys appeal from (1) so much of a judgment of divorce of the Supreme Court, Nassau County, entered September 18, 1975, as directs defendant to pay plaintiff the sum of $6,000 for legal services, (2) an order of the same court, entered September 17, 1975, which, inter alia, fixed the amount of its charging lien and (3) so much of a further order of the same court, dated March 4, 1976, as denied its motion to resettle the judgment of divorce with respect to the payment of counsel fees. Judgment affirmed insofar as appealed from, order entered September 17, 1975 affirmed, and order dated March 4, 1976 affirmed insofar as appealed from, all without costs or disbursements. Regardless of the merits of appellant’s claim, it is now precluded from raising the question of quantum meriut for its services by reason of its acquiescence, without appeal, in the prior Special Term ruling that it turn over plaintiff’s files, without a fixation of fees claimed, and await the fixation of such fees by the Trial Justice. Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.